Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 1-10 are objected to because of the following informalities:  
In Claim 1, line 2, “RFID” should be --Radio frequency identification (RFID)-- to define the acronym.
In claim 4, line 6, “each path” should be --a path-- because “each path” is a broad term without definite boundaries.
The other claim(s) not discussed above are objected to by inheriting the issue(s) from their linking claim(s).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 1, it recites “a multi-feature fusion sensing model establishment, which models a multi-feature fusion sensing model for an RFID sensing process by analyzing the consensus factors, comprises a modeling simulation, a ray tracing, a time-frequency testing, and a channel model establishment, and combined with an electromagnetic wave transmission mechanism and multi-feature fusion parameters, derives and obtains a global signal transfer function of electromagnetic waves when transmitted through various paths, wherein the multi-feature fusion parameters comprise a time domain feature, an energy domain feature, a frequency domain feature, and a spatial domain feature.” However, the disclosure fails to sufficiently show that the inventions, at the time the application was filed, had possession of the claimed invention, as discussed below.
First, the claim indicates that multi-feature fusion sensing model is modeled by “analyzing the consensus factors” in line 7. However, the disclosure does not provide any example how the consensus factors are used in modeling the multi-feature fusion sensing model. For example, the disclosure does not describe or provide examples how each of the consensus factors affects the multi-feature fusion sensing model; how to analyze the factors; and how to establish the model based on the analysis. The specification provides no mathematical expression or formula to show the relationship between the model and the consensus factors. There is no sufficient disclosure to show how to quantitatively or mathematically modeling the multi-feature fusion sensing model by analyzing the consensus factors.
Second, the claim indicates that the multi-feature fusion sensing model comprises “a modeling simulation” in line 8. Specification [0009] describes “modeling simulation” as “modeling and measuring a dynamic scene, defining different electromagnetic wave paths in a geometric feature model, configuring reasonable physical model parameters for different paths, and constructing an equivalent physical model” with giving an example of the “geometric feature model,” “reasonable physical model parameters,” and “equivalent physical model.” They are stated in high-level concepts without a mathematical expression or formula. There are no examples of the dynamic scene and what parameters or quantities are actually modeled and measured when modeling and measuring the dynamic scene. Therefore, the disclosure does not sufficiently show how to model and simulate. 
Third, the claim indicates that the multi-feature fusion sensing model comprises “a ray tracing” in line 8. Specification [0010] describes a received signal function r(t)  and a signal transfer function G(f, d). The G(F, d) includes transfer functions G3 (f, dda) and G4 (f, ds) of the diffraction and scattering paths. However, there are no explanations of the parameter f and the functions G3 (f, dda) and G4 (f, ds). 
	Fourth, the claim indicates that the multi-feature fusion sensing model comprises “a time-frequency testing” in line 8.  Specification [0011] describes the time-frequency testing including considering time-frequency joint statistical characteristics of an RFID electromagnetic signal, modeling and measuring a dynamic scene, sufficiently considering multiple parameters including propagation characteristics, an antenna type, and an actual scene, analyzing a radiation efficiency, an antenna gain, and a characteristic mode of a tag antenna, and obtaining a raw level sample data set of electromagnetic signals by transforming radio frequency data of a bottom-layer polar coordinate system. However, they are disclosed as high-level concepts without examples. For example, it does not sufficiently show how to “[consider] time-frequency joint statistical characteristics of an RFID electromagnetic signal” and what the “time-frequency joint statistical characteristics” actually are. It also fails to sufficiently show how to “[consider] multiple parameters including propagation characteristics, an antenna type, and an actual scene” and “[analyze] a radiation efficiency, an antenna gain, and a characteristic mode of a tag antenna.”
	Fifth, the claim indicates that the multi-feature fusion sensing model comprises “a channel model establishment” in line 8. Specification [0011] describes that the channel model “derives and improves small-scale fading models including pure Doppler, Rayleigh, Rician, flat, Nakagami, lognonnal, and Suzuki, and meanwhile, considers a complex scattering mechanism and models fading signals superimposed at a receiving end by multipath components of different amplitudes, phases, and delays.” It explains what the channel model can do but fails to show what the channel model is. The specification further describes that, “[b]ased on assumptions, a mathematical model is used to approximate wireless channel characteristics, and a tag position, a spatial domain direction, a frequency, a bandwidth, and a power parameter are respectively optimized by improved methods,” without disclosing what the channel model or the mathematical model is. 
	Sixth, the claim indicates that the multi-feature fusion sensing model comprises “a global signal transfer function of electromagnetic waves when transmitted through various paths” derived and obtained by combining with “an electromagnetic wave transmission mechanism and multi-feature fusion parameters,” “wherein the multi-feature fusion parameters comprise a time domain feature, an energy domain feature, a frequency domain feature, and a spatial domain feature” in lines 9-13. Specification [0010] describes a signal transfer function G (F, d) in relation to “ray tracing.” Specification [0012] describes a global signal transfer function including “determining key parameters of a system channel statistical model and a link budget model in an RFID sensing process, optimizing a sensing model modeling method, deducing a global signal transfer function and an energy loss model of electromagnetic waves in a complex Internet-of-things environment, enhancing a complex event processing capacity in a multi-context sensing environment, and analyzing in depth internal relevance of RFID sensing impact factors in a complex Internet-of-things scene. However, they are described in high-level concepts without examples or mathematical expressions. For example, it does not show what the key parameters of a system channel statistical model are and what the system channel statistical model is. It does not show how the key parameters are determined, and how to “[optimize] a sensing model modeling method, [deduce] a global signal transfer function and an energy loss model of electromagnetic waves in a complex Internet-of-things environment. Furthermore, it does not show what the “time domain feature,” the “energy domain feature,”  the “frequency domain feature,” and the  “spatial domain feature” are. There are no examples of a mathematical expression of the global signal transfer function in relation to the multi-feature fusion parameters and there are no examples or explanations of how each of the multi-feature fusion parameters is used (i.e., combined) to derive and obtain the global signal transfer function.

	Further regarding claim 1, it recites “an Internet-of-things environmental parameter inversion, which applies newly-added RFID sensing information to an environment spatio-temporal changeable adaptive element iteration method to form the Internet-of-things environmental parameter inversion, wherein the Internet-of-things environmental parameters comprise a density parameter, a geometry parameter, an attenuation parameter, and a radiation parameter.” Specification [0013] describes an objective function f(x) containing the term si(x) which is “a residual function representing a difference between a radio frequency sensing measurement data and a forward model calculation data.” However, it does not show what the forward model calculation data is. One possible function for the forward model calculation data is the received signal r(t) (see [0010]). However, r(t) is not a function of x (i.e., density, geometry, attenuation, and radiation). The other possible function for the forward model is G (f, d) (see [0010]). Similarly, it is not a function of x. 
	
	Further regarding claim 1, it recites “an adaptive element iteration, which derives an error functional between a sensing measured data and a forward simulation data, gives relevant macro statistical performance function and cost function, determines an objective function of an evaluation model, solves a minimization problem of the error functional by iteration using a generalized nonlinear method, inversely deduces a target state parameter to obtain an Internet-of-things environmental parameter component, and forms a closed-loop environmental parameter evaluation, wherein it is determined whether the established model has a standard solution, and if not, the model is modified through further abstraction to transform it into a standard model, or a standard model solution is modified.”
	First, “an error functional between a sensing measured data and a forward simulation data” is not sufficiently disclosed. Specification [0013] describes a residual function si(x) representing a difference between a radio frequency sensing measurement data and a forward model calculation data, but it fails to show how the forward model calculation data (i.e., forward simulation data) is obtained with respect to the environmental parameter x. On the other hand, specification [0015] describes performing calculation and determination based on an error estimator as min             
                E
                (
                
                    
                        x
                    
                    
                        k
                    
                
                -
                
                    
                        
                            
                                x
                            
                            ^
                        
                    
                    
                        k
                    
                
                )
                
                    
                        (
                        
                            
                                x
                            
                            
                                k
                            
                        
                        -
                        
                            
                                
                                    
                                        x
                                    
                                    ^
                                
                            
                            
                                k
                            
                        
                        )
                    
                    
                        H
                    
                
            
         by a measurement equation yk=h(xk)+μk and a global transfer function to form an inversion of an Internet-of-things environmental parameter. However, there are no explanations of what             
                
                    
                        x
                    
                    
                        k
                    
                
                 
            
        ,             
                
                    
                        
                            
                                x
                            
                            ^
                        
                    
                    
                        k
                    
                
            
        , h(xk), and μk are. Even if             
                
                    
                        x
                    
                    
                        k
                    
                
                 
            
        represents the sensing measured data and             
                
                    
                        
                            
                                x
                            
                            ^
                        
                    
                    
                        k
                    
                
            
         represents the forward simulation data, the specification shows no mathematical formulas or examples of how the             
                
                    
                        
                            
                                x
                            
                            ^
                        
                    
                    
                        k
                    
                
            
         is derived from the environmental parameters xi. The specification does not explain what exactly the “sensing measured data” is. It could be a temperature, a pressure, a voltage, a resistance, or any other measurable parameter. The specification does not explain what the global transfer function is. Even if it is the G(f, d) function (see [0010]), the expression of G(f, d) in [0010] does not sufficiently explain how the function is mathematically related to the environmental parameters x. 
	Second, the specification fails to show what the relevant macro statistical performance function and cost function are.
	Third, the specification fails to show how to determine whether the established model has a standard solution, or what is considered a standard solution. It also fails to show what the standard model is.

In addition, as indicated in specification [0004], research in the field of the invention is limited. Considering the disclosure in combination with the factors of the limited field that is not well-researched or understood, the level of skill in the art, and predictability in the art, one of ordinary skill in the art would not be conveyed that the inventors, at the time the application was filed, had possession of the claimed invention.

The other claim(s) not discussed above are rejected by inheriting the issue(s) from their linking claim(s). 

4.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 1, it recites “wherein it is determined whether the established model has a standard solution” in lines 24-25. It is unclear what “a standard solution” is, when viewed in light of the specification. 

	Regarding claim 2, it recites “the consensus factors … comprises… the medium, studying an effect of a multi-media environment on a sensing performance of an RFID tag.” It is unclear whether “the medium” comprises “an effect of a multi-media environment on a sensing performance of an RFID tag” or “the medium” is a result of studying an effect of a multi-media environment on a sensing performance of an RFID tag. For examination purpose, it is interpreted as “the medium” comprising an effect of a multi-media environment on a sensing performance of an RFID tag.
	Further regarding claim 2, it recites “the electromagnetic interference, comprising a frequency offset and a mutual coupling effect caused by an external electromagnetic wave interference and dense tags, and extracting multi-source electromagnetic interference parameter features by using actual RFID sensing performance testing data to reduce collision and conflict between internal readers in a large-scale RFID deployment and improve a precision of location sensing.” It is unclear whether the “electromagnetic interference” comprises “multi-source electromagnetic interference parameter features” obtained by “using actual RFID sensing performance testing data to reduce collision and conflict between internal readers in a large-scale RFID deployment and improve a precision of location sensing.” For examination purpose, it is interpreted as the “electromagnetic interference” comprising “multi-source electromagnetic interference parameter features” obtained by “using actual RFID sensing performance testing data to reduce collision and conflict between internal readers in a large-scale RFID deployment and improve a precision of location sensing.”

	Regarding claim 4, the parameters N, t, f, d, and j are not defined, making the claim indefinite.

	Regarding claim 5, it recites “”sufficiently considering” in line 5. It is unclear to what extend is to be “sufficiently.” For examination purpose, it is assumed to be --

	Regarding claim 6, it recites “the global signal transfer function in the method specifically comprises: determining… ,optimizing… , deducing… enhancing… and analyzing….” It is unclear how a function comprises method steps. For examination purpose, it is assumed to be --wherein deriving and obtaining the global signal transfer function in the method specifically comprises:--.

	Regarding claim 7, it recites “the Internet-of-things environmental parameter inversion comprises a density parameter, a geometry parameter, an attenuation parameter, and a radiation parameter” in lines 4-5. However, claim 1 already recites “wherein the Internet-of-things environmental parameters comprise a density parameter, a geometry parameter, an attenuation parameter, and a radiation parameter.” And “the Internet-of-things environmental parameter inversion” is a method step (see claim 1); it cannot comprise parameters. For examination purpose, the limitation at issue is disregarded.
	Further regarding claim 7, S and Sn needs to be defined.

	Regarding claim 8, it is unclear what the E expression in min             
                E
                (
                
                    
                        x
                    
                    
                        k
                    
                
                -
                
                    
                        
                            
                                x
                            
                            ^
                        
                    
                    
                        k
                    
                
                )
                
                    
                        (
                        
                            
                                x
                            
                            
                                k
                            
                        
                        -
                        
                            
                                
                                    
                                        x
                                    
                                    ^
                                
                            
                            
                                k
                            
                        
                        )
                    
                    
                        H
                    
                
            
         means. Also,             
                
                    
                        x
                    
                    
                        k
                    
                
            
         ,             
                
                    
                        
                            
                                x
                            
                            ^
                        
                    
                    
                        k
                    
                
            
         h((xk), and μk need to be defined.

	Regarding claim 9,             
                
                    
                        η
                    
                    
                        k
                    
                
            
         needs to be defined.

The other claim(s) not discussed above are rejected by inheriting the issue(s) from their linking claim(s). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



5.	Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
MPEP 2106 outlines a two-part analysis for Subject Matter Eligibility as shown in the chart below.
	
    PNG
    media_image1.png
    930
    645
    media_image1.png
    Greyscale


Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101 defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. 
Step 2, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception.
Step 2A is a two-prong inquiry, as shown in the chart below.

    PNG
    media_image2.png
    681
    881
    media_image2.png
    Greyscale

Prong One asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. If the claim recites a judicial exception (i.e., an abstract idea enumerated in MPEP § 2106.04(a), a law of nature, or a natural phenomenon), the claim requires further analysis in Prong Two. If the claim does not recite a judicial exception (a law of nature, natural phenomenon, or abstract idea), then the claim cannot be directed to a judicial exception (Step 2A: NO), and thus the claim is eligible at Pathway B without further analysis. Abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes.
Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B.

Regarding claim 1, Step 1: Is the claim to a process, machine, manufacture or composition of matter? Yes.
Step 2A: Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes (see analysis below).
Prong one: Whether the claim recites a judicial exception? (Yes). The claim recites the limitations beginning from “a multi-feature fusion sensing model establishment” to the end of the claim. These limitations are mental processes – concepts performed in the human mind (or with a pen and paper) and mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations. Note that the step of model establishment is recited at a conceptual level that can be performed as a mental process. The modeling, models, or transfer function can be mathematical relations. Similarly, the steps of inversion and iteration are recited at a conceptual level that can be performed by a mental process or in combination with mathematical relations. The “time-frequency testing” may involves measuring a dynamic scene (see specification [0011]). However, there are no details disclosed to show that the measuring cannot be a mental process, such as observing the dynamic scene. In fact, there are no details about what the dynamic scene is and what parameters are actually measured or how they are measured.
Prong two: Whether the claim recites additional elements that integrate the exception into a practical application of that exception? (No). The claim recites additional elements of “a consensus factor acquisition, which acquires consensus factors in an Internet-of-things environment comprising a spatial geometry, a multipath effect, a medium, an electromagnetic interference, a small-scale fading, and an environmental parameter.” However, this is an “insignificant extra-solution activity to the judicial exception,” recited at a high level of generality, to collect the data for the abstract idea. Accordingly, the claim has not been integrated into a practical application.
Step 2B: Does the claim recite additional elements (other than the judicial exception) that amount to significantly more than the judicial exception? No (see analysis below).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The “acquisition” step is recited at a high level of generality and is an insignificant extra-solution activity to collect data for the abstract idea. Consequently, the claim is directed to a judicial exception without significantly more. 

Dependent claims 2-10 when analyzed as a whole respectively are held to be patent ineligible under 35 U.S.C. 101 because they either extend (or add more details to) the abstract idea or the additional recited limitation(s) (if any) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as discussed below:  there is no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea). The additional element(s) (if any) are recited at a high level of generality, well-understood, routine, or conventional to facilitate the application of the abstract idea.

Prior Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	YIN et al. (US 20190285681 A1) teaches an electromagnetic interference objective complexity evaluation method based on a fast S-transformation time-frequency space model, involving calculating electromagnetic interference objective complexity according to a time-frequency space model, and finding a grading standard according to an objective complexity value so as to determine an electromagnetic interference objective complexity type.
	GAO et al. (CN 107704786 A) teaches a Copula multi-target distribution estimation method for optimization of internet of things RFID application system, involving considering multiple target internet of things RFID application system deployment in the spatial area Ω, establishing corresponding multi-target optimization mathematical mode; and using a Copula distribution estimation algorithm for solving the multi-target optimization problem.
	MO (CN 105681088 A) teaches an object-oriented network reliability and performance comprehensive evaluating method related to internet of things, involving, based on a to-be built or built sensing layer, network layer, and application layer in the internet of things system, establishing a data-flow-graph-based physical model; based on a decision model diagram of the internet of things system, building a decision- diagram-based evaluation model; via a hardware provider or operating data or internet of things system product obtained by the statistical data handbook, obtaining a reliability value of each of network nodes, to determine branch 0’s and 1’s probabilities for all nodes in the decision graph model.
	Marrocco et al. (“Estimation of UHF RFID Reading Regions in Real Environments” IEEE Antennas and Propagation Magazine, Vol. 51, No. 6, December 2009) teaches a method of evaluating UHF RFID Reading Regions, involving estimating  a maximum size of a reading region by the free-space propagation model based on the
Friis formula; accounting for antennas and interaction with nearby environment; and considering emitted power, reader and tag-over-object radiation patterns, and also interrogation duty cycle, scenario features, and safety regulation constraints.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN C KUAN/Primary Examiner, Art Unit 2857